UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7496



ZACKARY S. COLEMAN,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge;
F. B. Stillman, Magistrate Judge. (CA-01-538-2)


Submitted:    February 6, 2003            Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zackary S. Coleman, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Zachary Coleman, a Virginia inmate, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).   An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’” Rose v. Lee,

252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)), cert. denied, 534 U.S. 931 (2001).        We have

reviewed the record and conclude for the reasons stated by the

district court that Coleman has not made the requisite showing.

See Coleman v. Angelone, No. CA-1-538-2 (E.D. Va. filed Sept. 16;

entered Sept. 18, 2002).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED


                                  2